COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
                                                              No. 08-14-00002-CV
 In the Matter of                              §
                                                                 Appeal from the
 C.J.B.,                                       §
                                                                  County Court
 A Juvenile.                                   §
                                                             of Crane County, Texas
                                               §
                                                                    (TC# 364)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s disposition order dated January 24, 2013. We therefore affirm the judgment of the

court below. It appearing to this Court that Appellant is indigent for purposes of appeal, this

Court makes no other order with respect thereto. This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 29TH DAY OF APRIL, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.